Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide a method of forming a belt for suspending or driving an elevator car comprising arranging a plurality of metallic tension elements along the length of the belt, braiding non-metallic belt fibers with the plurality of tension elements with the belt fibers extending transverse to the tension elements, braiding and securing non-metallic edge fibers in the belt fibers at a lateral side of the braided structure with the one or more edge fibers comprising thermally activated material which when set secures the one or more edge fibers and the one or more edge fibers is oriented parallel to the tension elements the non-metallic one or more edge fibers is/are mechanically closed around the belt fibers along with a similarly claimed method claim wherein braiding a band of selvage fibers in the braided structure between adjacent tension elements of the plurality of tension elements is required. 
. The closest prior art includes Sundh and Lin. Sundh teaches a method of making a belt, but does not teach the specifically claimed method of the edge fibers comprising thermally activated material and mechanically closing the edge fibers around the belt fibers nor does Sundh teach braiding a band of selvage fibers in the braided structure between adjacent tension elements of the plurality of tension elements. Lin teaches a method of making a belt comprising, but does not teach the specifically claimed method of the edge fibers comprising thermally activated material and mechanically closing the edge fibers around the belt fibers nor does Sundh teach braiding a band of selvage fibers in the braided structure between adjacent tension elements of the plurality of tension elements. Therefore, the present claims are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789